       Case 2:20-cv-01404-EEF-JCW Document 1 Filed 05/11/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

KATHY NORWOOD, INDIVIDUALLY *                         CIVIL ACTION NO.:
AND AS PERSONAL             *
REPRESENTATIVE OF DECEDENT, *                         SECTION:
MICHAEL NORWOOD             *
                            *                         JUDGE:
VERSUS                      *
                            *                         MAGISTRATE:
RODI MARINE, L.L.C. AND     *
RODI MARINE MANAGEMENT, LLC *


                                COMPLAINT FOR DAMAGES

TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF LOUISIANA AND THE JUDGES THEREOF:
       The Complaint for Damages of Kathy Norwood, individually and as personal

representative of Decedent, Michael Norwood (hereinafter “Plaintiff”), a person of majority age,

with respect represents:

                                                 1.

       Made Defendants herein are:

       (a) Rodi Marine, L.L.C. (hereinafter “Defendants”), a limited liability company authorized

           to do and doing business in this state and judicial district at all material times; and

       (b) Rodi Marine Management, LLC (hereinafter “Defendants”), a limited liability

           company authorized to do and doing business in this state and judicial district at all

           material times.

                                                 2.

       At all material times, Decedent, Michael Norwood, was employed by Defendants as a

vessel captain within the intendment of the Jones Act, 46 U.S.C. §30104, et seq., for which job he

earned approximately $350.00 per day, plus found and fringe benefits.
                                                  1
       Case 2:20-cv-01404-EEF-JCW Document 1 Filed 05/11/20 Page 2 of 6



                                               3.

       In March and April, 2020, Defendants assigned Decedent to work aboard a supply vessel

in navigation owned, operated and controlled by Defendants at all material times.

                                               4.

       In March and April, 2020, the aforesaid vessel was located at the Austal Marine facility in

Mobile, Alabama so that work could be performed on the vessel.

                                               5.

       While at Austal Marine, the vessel was crewed by Decedent, Captain John Reed and an

unknown deckhand, all employed by Defendants.

                                               6.

       Sometime in late March, 2020, Defendants instructed Captain John Reed to travel to New

Orleans, Louisiana to perform vessel captain services on Defendants’ behalf. Upon competition

of the job in New Orleans, Captain Reed returned directly to the vessel at Austal Marine.

                                               7.

       Captain Reed remained aboard the vessel at Austal Marine for a few days to a week when

he became sick. Two to three days later, Defendants’ office called the vessel asking to speak to

Captain Reed. Decedent informed Defendants that Captain Reed had been sick in his vessel crew

quarters for two to three days.

                                               8.

       Upon learning of Captain Reed’s illness, Defendants removed Captain Reed from the

vessel and sent him to a physician. Upon information and belief, Captain Reed was then

transferred to Mobile Infirmary with a diagnosis of COVID-19.




                                                2
        Case 2:20-cv-01404-EEF-JCW Document 1 Filed 05/11/20 Page 3 of 6



                                                 9.

        Decedent left the vessel and returned home when Captain Reed was removed for medical

help. Decedent stayed at home and did not come in contact with anyone except his wife, Plaintiff

Kathy Norwood, who has never had symptoms or tested positive for COVID-19.

                                                10.

        Approximately one week after returning home, Decedent began feeling ill. His condition

gradually worsened.

                                                11.

        On or about April 14, 2020, Kathy Norwood took Decedent to Mobile Urgent Care, from

where he was transported by ambulance to Providence Hospital in Mobile, Alabama.

                                                12.

        Decedent was diagnosed with COVID-19 at Providence Hospital upon admission. Despite

the best efforts of medical and hospital personnel, COVID-19 caused Decedent’s untimely death

on April 17, 2020.

                             FOR A FIRST CAUSE OF ACTION

                                                13.

        Plaintiff repeats and re-avers all factual allegations stated herein as if re-plead in their

entirety.

                                                14.

        The untimely death of Decedent, Michael Norwood, was caused by the negligence of

Defendants in failing to provide Decedent with a safe workplace, failing to implement policies and

procedures intended to protect its vessel crew from COVID-19, failing to train its vessel crew




                                                 3
       Case 2:20-cv-01404-EEF-JCW Document 1 Filed 05/11/20 Page 4 of 6



members on the actions necessary to prevent contracting and spreading COVID-19 aboard its

vessels and allowing a boat captain infected with COVID-19 to remain aboard the vessel.

                                                 15.

       Alternatively, the untimely death of Decedent, Michael Norwood, was caused by the

negligence of Defendants by and through their employee Captain John Reed who, despite traveling

to a location on “lock down” and well known to be a “hotspot” for COVID-19, took no steps to

protect himself and others and took no steps in response to developing COVID-19 symptoms,

instead opting to remain aboard the vessel in Mobile, Alabama for at least three days while

symptomatic and exposing his fellow crew members to COVID-19.

                                                 16.

       As a consequence of the events and occurrences described herein and the resulting death

of Decedent, Plaintiff, Kathy Norwood, as his surviving spouse and personal representative, is

entitled to recover damages for Decedent’s past emotional and physical pain and suffering as well

as loss of economic support on behalf of all of those dependent upon Decedent for said support at

the time of his death, and funeral and burial expenses.

                                                 17.

       Jurisdiction of this first cause of action against Defendants is based upon the Jones Act, 46

U.S.C. §30104, et seq., and/or the general Maritime Law.

                         AND FOR A SECOND CAUSE OF ACTION

                                                 18.

       Plaintiff repeats and re-avers all allegations of fact and law contained in the previous

paragraphs as if re-plead herein in their entirety.




                                                  4
       Case 2:20-cv-01404-EEF-JCW Document 1 Filed 05/11/20 Page 5 of 6



                                                19.

       The medical condition of vessel crew member Captain John Reed rendered him unfit for

duty and the vessel unfit for its intended purpose and therefore unseaworthy, which

unseaworthiness concurrently caused Decedent’s death, for which Defendants are liable as the

owner and/or operator of the vessel.

                                                20.

       As a consequence of the unseaworthiness of the vessel and the resulting events and

occurrences described herein and the resulting death of Decedent, Plaintiff, Kathy Norwood, as

his surviving spouse and personal representative, is entitled to recover damages for Decedent’s

past emotional and physical pain and suffering as well as loss of economic support on behalf of all

of those dependent upon Decedent for said support at the time of his death, and funeral and burial

expenses.

                                                21.

       Jurisdiction of this second cause of action against Defendants is based upon the Jones Act,

46 U.S.C. §30104, et seq., and/or the general Maritime Law.

       WHEREFORE, after due proceedings had, Plaintiff, Kathy Norwood, individually and

as personal representative of Decedent, Michael Norwood, prays for judgment in her favor against

Defendants, Rodi Marine, L.L.C. and Rodi Marine Management, LLC, for compensatory damages

in an amount reasonable under the circumstances of this cause to be determined by this Honorable

Court, Decedent’s past emotional and physical pain and suffering, loss of economic support,

funeral and burial expenses, plus costs and interest allowed by law, and for all additional general

and equitable relief to which Plaintiff may be entitled under the circumstances of this cause.




                                                 5
       Case 2:20-cv-01404-EEF-JCW Document 1 Filed 05/11/20 Page 6 of 6



                                           Respectfully submitted,

                                           /s/ Paul M. Sterbcow
                                           PAUL M. STERBCOW (#17817)
                                           BETH E. ABRAMSON (#27350)
                                           Lewis, Kullman, Sterbcow & Abramson, LLC
                                           601 Poydras Street, Suite 2615
                                           New Orleans, Louisiana 70130
                                           Telephone: (504) 588-1500
                                           Facsimile: (504) 588-1514
                                           sterbcow@lksalaw.com
                                           babramson@lksalaw.com

                                           COUNSEL FOR PLAINTIFF


PLEASE SERVE:
RODI MARINE, L.L.C.
through its agent for service of process
Donald “Wade” Guillory
128 Tonbridge Drive
Lafayette, LA 70508

RODI MARINE MANAGEMENT, LLC
through its agent for service of process
Jody Janell
406 Silverstone Road
Lafayette, LA 70508




                                              6
